NO








NO. 12-10-00250-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
JOHNNY M. STAFFORD,
APPELLANT                                                     '     APPEAL
FROM THE  
 
V.                                                                         '     COUNTY COURT
AT LAW NO. 2 OF
 
ANADARKO E & P COMPANY
AND LAMAR ELDER, JR.,                              '     GREGG
COUNTY, TEXAS
APPELLEE/CROSS-APPELLANT
 


MEMORANDUM
OPINION
PER
CURIAM
            The
appeal filed by Appellant, Johnny M. Stafford, is being dismissed because
Stafford has failed to comply with the Texas Rules of Appellate Procedure.  See
Tex. R. App. P.  42.3.  Pursuant
to appellate rule 32.1, Stafford’s docketing statement was due to have been
filed at the time the appeal was perfected, i.e., August 4, 2010.  See Tex. R. App. P. 32.1.  On August 4,
2010, this court notified Stafford that he should file a docketing statement
immediately if he had not already done so.  
            Because
Stafford did not file the docketing statement as requested in our August 4,
2010 letter, this court issued a second notice on August 17, 2010, advising
Stafford that the docketing statement was past due.  The notice further
provided that unless the docketing statement was filed on or before August 27,
2010, the appeal would be presented for dismissal in accordance with Texas Rule
of Appellate Procedure 42.3.  The date for filing the docketing statement has
passed, and Stafford has not complied with the court’s request.  Because
Stafford has failed, after notice, to comply with rule 32.1, his appeal is dismissed. 
See Tex. R. App. P. 42.3(c).
            Lamar
Elder, Jr. has filed a cross appeal in this cause number, which remains on the
docket.  Due to the dismissal of Stafford’s appeal, Elder will now be
identified as the appellant in this appeal.  
Opinion delivered September 15, 2010.                                                         
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)